DLD-262                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1429
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                                  AQUIL LOTT,
                                            Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          (E.D. Pa. Civil No. 2:04-cr-00786)
                     District Judge: Honorable Harvey Bartle, III
                     ____________________________________

                   Submitted for Possible Dismissal as Untimely or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 23, 2012
            Before: AMBRO, JORDAN AND VANASKIE, Circuit Judges

                            (Opinion filed: August 28, 2012)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Aquil Lott appeals the judgment of the District Court, which granted in part and

denied in part his motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(2). We will
summarily affirm because no substantial question is presented by this appeal, Third

Circuit LAR 27.4 and I.O.P. 10.6.1

                                             I.

        On June 23, 2005, Lott was convicted by a jury for possession with intent to

distribute cocaine (crack), 21 U.S.C. §§ 841(a)(1), (b)(1)(A); carrying a firearm during

and in relation to a drug trafficking offense, 18 U.S.C. § 924(c)(1)(A); and being a felon

in possession of a firearm, 18 U.S.C. § 922(g)(1). Lott was sentenced on October 31,

2005, to an aggregate term of 180 months’ imprisonment. Lott appealed, and this Court

affirmed. United States v. Lott, 240 F. App’x 992 (3d Cir. 2007).

        Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the federal sentencing

guidelines, the District Court resentenced Lott on August 19, 2008, to a reduced

aggregate sentence of 163 months’ imprisonment. Lott filed a pro se motion to vacate,

set aside, or correct sentence on October 6, 2008, which the court denied on October 14,

2008.

        Lott filed a pro se motion for reconsideration of sentence pursuant to 18 U.S.C. §

3582(c)(2) and Amendment 750 to the sentencing guidelines on September 22, 2011, and

a counseled supplemental motion on November 30, 2011. In these motions, Lott sought a

further reduction in his sentence, seeking a new aggregate sentence below the minimum


        1
        On July 19, 2012, the Court advised the parties that this matter would be
considered for possible summary action and granted the parties twenty-one days to
submit written argument. The parties have not responded.

                                             2
amended guideline range. The motions were granted in part and denied in part on

January 20, 2012, resulting in a further three-month reduction in Lott’s aggregate

sentence. This new aggregate sentence represented the minimum of the amended

guideline range for his offenses. Lott filed a pro se notice of appeal on February 10,

2012.2

                                             II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review de

novo the District Court’s legal interpretation of relevant statutes and guidelines, and we

review for abuse of discretion the District Court’s ultimate ruling on a motion to reduce a

sentence pursuant to § 3582(c)(2). See United States v. Mateo, 560 F.3d 152, 154 (3d

Cir. 2009).




         2
         The court did not grant Lott an extension of time to file his notice of appeal. Fed.
R. App. P. 4(b)(4). Therefore, Lott was required to file a notice of appeal within fourteen
days after entry of the order. Fed. R. App. P. 4(b)(1)(A). Despite the benefit of the prison
mailbox rule, Houston v. Lack, 487 U.S. 266, 276 (1988); Fed. R. App. P. 4(c), by which
Lott is deemed to have filed a notice of appeal on February 10, 2012, his notice of appeal
is untimely. Recent precedent has “revise[d] our prior jurisdictional view of Rule 4(b).”
Gov’t of V.I. v. Martinez, 620 F.3d 321, 327 (3d Cir. 2010). Rule 4(b) is a non-
jurisdictional but “rigid” deadline. Id. at 328. “Upon proper invocation of the rule when
a notice of appeal is filed out of time, we must dismiss the appeal.” Id. at 328-29. On
February 24, 2012, this Court sent a letter advising Lott that his appeal would be
submitted for possible dismissal for lack of timeliness and directed the parties to submit
any written response to the letter within 21 days. The Government did not respond, and
therefore, it has forfeited any available untimeliness argument. Id. at 329.


                                             3
                                             III.

       Section 3582(c)(2) grants a sentencing court discretion to reduce the prison term

of a defendant who “has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission … [provided] a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Except in limited circumstances, a sentencing

court may not reduce a sentence “to a term that is less than the minimum of the amended

guideline range.” Dillon v. United States, 130 S. Ct. 2683, 2688-89 (2010).

       Amendment 750 to the sentencing guidelines reduced the base offense levels for

most crack cocaine offenses, and was made retroactive effective November 1, 2011. See

U.S.S.G. app. C, amend. 750 (effective Nov. 1, 2011); U.S.S.G § 1B1.10. However,

Section 1B1.10 does not permit a sentencing court to reduce a defendant’s term of

imprisonment below the minimum of the amended guideline range absent a government

motion seeking such a reduction due to the defendant’s substantial assistance to

authorities at the time of the original sentencing. U.S.S.G. § 1B1.10(b)(2).

       Here, the District Court granted Lott’s motion seeking a further reduction in his

sentence to the extent that Lott’s new aggregate sentence represents the minimum of the

amended guideline range. The sentencing guidelines require that any further reduction is

supported by a government motion, filed contemporaneous with Lott’s original

sentencing, that reflect his substantial assistance to the authorities. U.S.S.G. §


                                              4
1B1.10(b)(2). No such motion exists. Accordingly, Lott is entitled to no further

reduction in his sentence.

                                             VI.

         For the foregoing reasons, we will summarily affirm the judgment of the District

Court.




                                              5